229 F.2d 739
Louis W. BOHM, Appellant,v.UNITED STATES of America, Appellee.Robert T. BOLO, Appellant,v.UNITED STATES of America, Appellee.Robert T. BOLO and Louis W. Bohm, Appellants,v.UNITED STATES of America, Appellee.
Nos. 12392-12394.
United States Court of Appeals Sixth Circuit.
Nov. 7, 1955.

James E. Haggerty, Edward P. Echlin, Detroit, Mich., for appellants.
Fred W. Kaess, George E. Woods, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cases came on to be heard on a transcript of the record, the briefs of the parties, and argument of counsel in open court.  It appears that both direct and circumstantial evidence presented a question of fact for the jury.  There was evidence from which the jury could conclude that the acts of appellants' agent were done by their authority, under their direction, and in concert with them.  The verdict of appellants' guilt was sustained by the proofs; the claim of reversible error in the court's instructions is without merit; and, accordingly, the judgment of the district court is affirmed.